Adam Hanson OSB# 123355
adam@hansonwalgenkim.com
Young Walgenkim OSB #124900
young@hansonwalgenkim.com
HANSON & WALGENKIM, LLC
838 Commercial St NE
Salem, OR 97301
Tel. (503) 383-1496 || Fax (503) 766-6477

Justin M. Baxter, OSB # 992178
justin@baxterlaw.com
Baxter & Baxter, LLP
8835 SW Canyon Lane, Suite 130
Portland, Oregon 97225
Telephone (503) 297-9031
Facsimile (503) 291-9172

Attorneys for Plaintiff



                          IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON
                                    EUGENE DIVISION


JANA HERDER, individual                                   Civ. No. 6:18-cv-00529-MC

                             Plaintiff,               NOTICE OF APPEARANCE OF
        v.                                                          ATTORNEY

HUTCHINS IMPORTED MOTORS, INC,
dba LITHIA TOYOTA OF
SPRINGFIELD, a domestic corporation,

                             Defendant.



TO: CLERK OF THE COURT

AND TO: ALL PARTIES AND ATTORNEYS OF RECORD




  NOTICE OF APPEARANCE OF ATTORNEY– Page 1 of 2
       PLEASE TAKE NOTICE that Justin M. Baxter, of Baxter & Baxter, LLP, has been retained

as co-counsel to appear on behalf of Plaintiff in the above captioned matter, and requests that

notification of all filings and other activities in the case be sent to justin@baxterlaw.com.

DATED: August 5, 2019

                                              /s/ Justin M. Baxter
                                              _______________________________
                                              Justin M. Baxter, OSB # 992178
                                              justin@baxterlaw.com
                                              Baxter & Baxter, LLP
                                              8835 SW Canyon Lane, Suite 130
                                              Portland, Oregon 97225
                                              Telephone (503) 297-9031
                                              Facsimile (503) 291-9172
                                              Attorneys for Plaintiff

                                                      Of Attorneys for Plaintiffs




  NOTICE OF APPEARANCE OF ATTORNEY– Page 2 of 2
